                                            Case 3:18-cv-02615-AGT Document 172 Filed 02/18/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MAURO BOTTA,                                        Case No. 18-cv-02615-AGT
                                                          Plaintiff,
                                   8
                                                                                             ORDER RE: REMOTE BENCH TRIAL
                                                  v.                                         PROCEDURES
                                   9

                                  10     PRICEWATERHOUSECOOPERS LLP,
                                                          Defendant.
                                  11

                                  12                                         I. TRIAL SCHEDULE
Northern District of California
 United States District Court




                                  13   A.      Trial Dates and Time

                                  14           1. Nine days have been reserved for trial (February 22–25, March 1–4, March 8, 2021).

                                  15           2. Proceedings will begin at 8:30 a.m. and end at 1:30 p.m. There will be two fifteen-

                                  16   minute breaks, but no additional lunch break.

                                  17           3. Post-trial briefs are due on April 5, 2021. Closing arguments will be heard on April 13,

                                  18   2021, at 10:00 a.m.

                                  19   B.      Trial Clock

                                  20           1. Each side will have a total of twenty hours during which to examine witnesses and to

                                  21   give opening statements. The side examining a witness (whether on direct, cross, or redirect) will

                                  22   be on the clock.

                                  23           2. Additional time will not be provided for a rebuttal case, but the plaintiff may reserve a

                                  24   portion of his time for rebuttal.

                                  25           3. Time spent on closing arguments will not be counted towards the twenty-hour limits. At

                                  26   a later date, the Court may set separate time limits for closing arguments.

                                  27           4. The Court does not intend to count time spent on sidebar conferences towards either

                                  28   side’s trial time, but it may modify this approach if there is good cause to do so.
                                            Case 3:18-cv-02615-AGT Document 172 Filed 02/18/21 Page 2 of 6




                                   1                                        II. REMOTE PROCEEDINGS

                                   2   A.      Platform

                                   3           1. Trial will be held through a Zoom webinar. The webinar can be accessed by clicking on

                                   4   the link below, or by opening Zoom in a web browser and entering the credentials listed below.

                                   5           https://cand-uscourts.zoomgov.com/j/1607320709?pwd=aFE4TjJvUXFGSFFab1ltUUVIY2ZtQT09
                                               Webinar ID: 160 732 0709
                                   6           Password: 689600

                                   7           2. The Court uses this account for other public hearings, so it should be used only during

                                   8   trial or with the Court’s consent.

                                   9   B.      Setup

                                  10           1. Counsel is responsible for ensuring that the witnesses they call are familiar with Zoom

                                  11   and have the equipment they need to participate in the trial without undue delays (e.g.,

                                  12   microphones, webcams, headphones, multiple monitors).
Northern District of California
 United States District Court




                                  13           2. Within Zoom, case participants must list their full first and last names.

                                  14           3. Trial counsel, witnesses, Mr. Botta, and a corporate representative for the defendant may

                                  15   be classified as “participants” on Zoom. All other observers, with the exception of Judge Tse and

                                  16   certain court staff, will be classified as “attendees.” Attendees will be able to see and hear the

                                  17   proceedings but won’t be able to participate.

                                  18           4. When counsel or a witness is speaking, his or her face must be clearly visible. To the

                                  19   extent possible, video cameras should be positioned at face level relatively close to the speaker.

                                  20           5. To avoid audio feedback, counsel and their witnesses should plan to be located in

                                  21   different physical rooms during trial.

                                  22           6. Counsel may wish to conduct test sessions with their witnesses to ensure that they know

                                  23   how to use Zoom, have stable internet connections, have clear video and audio, and are familiar

                                  24   with the process for viewing exhibits. If the Court’s assistance is needed, counsel should contact

                                  25   Stephen Ybarra, Judge Tse’s courtroom deputy, at agtcrd@cand.uscourts.gov.

                                  26   C.      Troubleshooting

                                  27           1. The parties may retain a third-party service provider to support and troubleshoot the

                                  28   Zoom platform during trial. The Court will not retain or provide any remote video support
                                                                                          2
                                            Case 3:18-cv-02615-AGT Document 172 Filed 02/18/21 Page 3 of 6




                                   1   provider.

                                   2           2. If counsel or a witness is disconnected from Zoom, or experiences some other technical

                                   3   failure, he or she must use best efforts to promptly reestablish the connection. If a witness needs

                                   4   to communicate with a third party to resolve a technical issue, the witness may do so but should

                                   5   not discuss the substance of the case. If a connection cannot be reestablished within a reasonable

                                   6   time, the Court may take steps to pause the trial, at which time counsel must meet and confer to

                                   7   develop a joint proposal for how to proceed.

                                   8   D.      Sidebar Conferences

                                   9           If a sidebar conference is necessary during trial, the Court intends to use a separate Zoom

                                  10   account and will circulate the credentials for that account before trial begins.

                                  11   E.      Recordings

                                  12           Recording the trial, including screenshots or other visual or audio copying, is prohibited.
Northern District of California
 United States District Court




                                  13   F.      Shared-Screen Function

                                  14           The Court will permit counsel to use Zoom’s shared-screen function to display exhibits

                                  15   and demonstratives.

                                  16   G.      Chat Function

                                  17           The Court will permit counsel to use Zoom’s chat function to share documents to be used

                                  18   for impeachment purposes if those documents have not been marked as exhibits. Counsel and the

                                  19   parties may not use the chat function to communicate with witnesses. Documents transmitted

                                  20   through chat messages will be made part of the court record, but the text of the messages will not

                                  21   be. If counsel transmits a document through the chat function, counsel must state so and identify

                                  22   the document for the record.

                                  23   H.      Decorum

                                  24           Counsel, witnesses, and the parties should wear appropriate attire, avoid consuming food

                                  25   during the proceedings, and use best efforts to eliminate visual and auditory distractions.

                                  26   I.      Time Zones

                                  27           If witnesses are located in materially different time zones, the Court is amenable to

                                  28   modifying the hours set for trial to accommodate them if adequate advance notice is given.
                                                                                          3
                                            Case 3:18-cv-02615-AGT Document 172 Filed 02/18/21 Page 4 of 6




                                   1                                              III. WITNESSES

                                   2   A.      Joining the Hearing

                                   3           Witnesses must not log on to Zoom using the Court-provided credentials until notified by

                                   4   counsel that it is their turn to testify. When a witness’s examination concludes, the witness must

                                   5   disconnect from Zoom. Counsel must then ensure that the next witness promptly logs on.

                                   6   B.      Witness Admonition

                                   7           Before a witness testifies, preferably twenty-four hours or more in advance, counsel for the

                                   8   party who plans to call the witness must ensure that the witness has reviewed the admonition

                                   9   provided as an appendix to this order.

                                  10   C.      Witness Notes

                                  11           If a witness will have any notes or other documents in front of him or her while testifying,

                                  12   counsel must, at least twenty-four hours before the witness is called to testify, provide opposing
Northern District of California
 United States District Court




                                  13   counsel with copies of these notes or other documents. On cross examination, opposing counsel

                                  14   may examine the witness about the contents and use of these materials.

                                  15   D.      Objections

                                  16           Witnesses must stop speaking when counsel objects. After an objection is made, Judge

                                  17   Tse will be the first to speak and will instruct counsel how he wishes to proceed.

                                  18                                               IV. EXHIBITS

                                  19   A.      Protocol for Use at Trial

                                  20           The parties stipulated to an exhibit-sharing protocol, which the Court approved. See ECF

                                  21   No. 171.

                                  22   B.      Electronic Copies for the Court

                                  23           At least five days before trial, counsel must (i) upload a single set of all trial exhibits to a

                                  24   shared document repository and (ii) provide the Court with access to the repository. Each exhibit

                                  25   should be accessible as an individual document and should be labeled by its exhibit number and

                                  26   exhibit subject or file name. If use of a shared repository is not practicable, counsel must make

                                  27   other arrangements to provide Judge Tse, his law clerk, his courtroom deputy, and the court

                                  28   reporter with electronic copies of all exhibits.
                                                                                           4
                                            Case 3:18-cv-02615-AGT Document 172 Filed 02/18/21 Page 5 of 6




                                   1   C.      Paper Copies for the Court

                                   2           Counsel must jointly prepare two sets of all trial exhibits. One set will be used as a

                                   3   chambers copy and the other will be kept as the official record and, if applicable, used on appeal.

                                   4   At least five days before trial, counsel must deposit both sets with the Court. Arrangements for

                                   5   delivery must be made in advance by contacting Stephen Ybarra, Judge Tse’s courtroom deputy.

                                   6   The exhibits must be provided in three-ring binders, with each exhibit tagged, three-hole punched,

                                   7   and separated with a label divider identifying the exhibit number. The spine labels on the first set

                                   8   of binders must be marked “original.” The spine labels on the second set of binders must be

                                   9   marked “chambers copy.” For both sets, the spine labels must also indicate which exhibit

                                  10   numbers are contained in which binders.

                                  11   D.      Impeachment Materials

                                  12           If counsel wishes to use a document for impeachment purposes that was not previously
Northern District of California
 United States District Court




                                  13   disclosed as an exhibit, counsel must, during the witness’s testimony, either upload the document

                                  14   to the shared repository, share the document through the Zoom chat function, or email a copy to

                                  15   the Court, opposing counsel, and the witness.

                                  16   E.      Witness Copies

                                  17           The attorney offering a witness is responsible for ensuring that the witness has access to

                                  18   the exhibits that will be presented during the witness’s testimony.

                                  19           IT IS SO ORDERED.

                                  20   Dated: February 18, 2021

                                  21

                                  22
                                                                                                     ALEX G. TSE
                                  23                                                                 United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         5
                                         Case 3:18-cv-02615-AGT Document 172 Filed 02/18/21 Page 6 of 6




                                   1                              APPENDIX – WITNESS ADMONITION

                                   2          To uphold the integrity of the remote bench trial in Botta v. PricewaterhouseCoopers LLP,

                                   3   No. 18-cv-02615-AGT (N.D. Cal.), each person who will be called as a witness must read the

                                   4   following directives and be prepared to testify under oath that he or she understands them and will

                                   5   abide by them.

                                   6      1. All witness testimony will be recorded.

                                   7      2. No one may be present in the room where the witness is testifying unless authorized by the

                                   8          Court.

                                   9      3. The witness will not communicate, directly or indirectly, with anyone other than the

                                  10          questioning attorney and the judge during the examination.

                                  11      4. The witness will close all computer applications, webpages, and files on his or her

                                  12          computer, other than the Zoom platform and, if relevant, an exhibit-sharing application.
Northern District of California
 United States District Court




                                  13      5. The witness will not access any emails, text messages, or chat applications while testifying

                                  14          unless authorized to do so by the Court.

                                  15      6. The witness will not view or access any document or file other than the exhibits offered

                                  16          during his or her testimony.

                                  17      7. The witness will not view any exhibit other than an exhibit that the questioning attorney

                                  18          asks the witness to view, unless the witness informs all parties and the Court what he or

                                  19          she is viewing.

                                  20      8. The witness will not have access to any notes, annotations, examination outlines, or other

                                  21          documents to refresh his or her recollection, except those presented to the witness during

                                  22          examination, unless the witness (a) identifies under oath that he or she is refreshing his or

                                  23          her recollection with such documents during the examination and (b) provides the Court

                                  24          and opposing counsel with access to the documents.

                                  25      9. No person will pass notes to or have any communication with the witness or make any

                                  26          gestures to coach the witness while he or she is testifying.

                                  27

                                  28
                                                                                         6
